Opinion.
Campbell, J.:
The rules of law applicable to this case are clearly announced in the following eases: Greenwade v. Mills, 31 Miss. 464; Whitfield v. Westbrook, 40 Miss. 311; Insurance Co. v. Williams, 60 Miss. 916.
Tried by them, it was error to give the first, fifth, and eighth instructions for the .plaintiff below, and the third, sixth, seventh, and ninth instructions for him are justly subject to criticism as calculated to mislead the jury.
A new trial should be had, and it is ordered.

Reversed and remanded.